SUPERIOR COURT

OF THE
STATE OF DELAWARE
ABIGAIL M. LEGROW LEoNARI) L. WILLlAMs JUsTlcE CENTER
JUDGE 500 N. KlNG STREET, SulTE 10400

WlLMlNGTON, DELAWARE 19801
TELEPHONE (302) 255-0669

August 31, 2017

Richard L. Abbott, Esquire John A. Sergovic, Jr., Esquire

Abbott Law Firm Sergovic Carmean Weidman McCartney
724 Yorklyn Road, Suite 240 & Owens, P.A.

Hockessin, DE 19707 406 South Bedford Street, Suite l

Georgetown, DE 19947

RE: Lawrence E. Mergenthaler v. Triumph Mortgage Corp.
C.A. No. 09C-09-203 AML

Dear Counsel,

It recently has come to my attention that Judge Graves issued a decision in a
judgments case, Evans v. G-33, Inc., Which directly addresses the issue raised in
Triumph Mortgage Corporation’s appeal of the Commissioner’s report and
recommendation in the above-captioned matter (“Triumph’s Appeal”).l The party in
Evans has appealed this Court’s decision and that appeal presently is pending before
the Delaware Supreme Court.2 In the interest of efficiency and judicial economy,
Triumph’s Appeal hereby is stayed until the Delaware Supreme Court issues its
decision in Evans. IT IS SO ORDERED.

Very truly yours,

é§;i‘l`l\§LeGrow, Judge
Enclosure

Original to Prothonotary
cc: Benjamin P. Chapple, Esquire

 

l See Evans v. G-33, Inc., C.A. No. SSOSJ-03-068 (Del. Super. June l, 2017) (LETTER OPINION).
Because the dockets in judgments cases are difficult to access, a copy of that decision is attached for

the parties’ reference.
2 Evans v. G-33, lnc., No. 248, 2017 (NOTICE OF APPEAL).